Citation Nr: 0816809	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
VA Regional Office (RO) in Los Angeles, California which held 
that service connection for an acquired psychiatric disorder, 
to include schizophrenia, remained denied because the 
evidence submitted was not new and material.


FINDINGS OF FACT

1.  An unappealed March 1971 rating decision denied service 
connection for a paranoid type schizophrenic reaction.

2.  The evidence added to the record since the March 1971 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The March 1971 rating decision, which denied service 
connection for paranoid type schizophrenic reaction, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.2203 
(2007).  

2.  The evidence received subsequent to the March 1971 rating 
decision is not new and material, and the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2004 and March 2006.  The RO also 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that his schizophrenia is 
related to service.  Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as a psychosis like schizophrenia, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's claim for service connection for schizophrenia 
was initially considered and denied by the RO in a March 1971 
rating decision.  That rating decision denied service 
connection on the basis that schizophrenia was not manifested 
during service or to a compensable degree within one year of 
separation from service.  The veteran was notified of that 
determination and of his appellate rights by way of a letter 
dated in March 1971, but the veteran did not appeal that 
decision.  As such, the March 1971 rating decision represents 
a final decision.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the March 1971 rating decision consists of additional VA 
medical records and statements from the veteran.  However, 
while this evidence may be new, in that it was not previously 
of record and considered at the time of the March 1971 rating 
decision, it is not material to the veteran's claim.  This is 
because that this additional evidence, while confirming a 
diagnosis of schizophrenia and reflecting treatment for that 
disorder, does not in any way show that the veteran's 
schizophrenia was manifested during service or to a 
compensable degree within one year of separation from 
service.  The addition evidence also does not contain any 
medical opinion that suggests that the veteran's 
schizophrenia was related to service.  As such, the 
additional evidence is not both new and material.

Simply put, the record now before the Board is unchanged from 
as it was at the time of the March 1971 rating decision.  At 
that time the evidence demonstrated that the veteran had 
schizophrenia but there was an absence any evidence which 
tended to demonstrate that the veteran's schizophrenia was 
related to service.  In the absence of such evidence the 
Board concludes that the veteran's claim for service 
connection for schizophrenia is not reopened and remains 
denied.  





ORDER

New and material evidence has not been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include schizophrenia, is not reopened and remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


